t c memo united_states tax_court dan pickell petitioner v commissioner of internal revenue respondent docket no filed date dan pickell pro_se kaelyn romey for respondent memorandum opinion haines judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction under rule and petitioner’s motion to restrain collection under rule respondent moves to dismiss on the ground that no notice of 1unless otherwise indicated section references are to the continued determination was issued to petitioner for the years at issue petitioner contends that no final notice_of_intent_to_levy was sent to him and therefore respondent’s levy is improper at the time the petition was filed petitioner resided in background california on date respondent sent petitioner by certified mail a final notice-notice of intent to levy and notice of your right to a hearing for the years through the notice_of_intent_to_levy was returned to respondent marked refused unclaimed on date on date respondent sent petitioner by regular mail a warning of intent to levy on date respondent levied upon petitioner’s accounts on date petitioner submitted his petition and the court filed his motion to restrain collection respondent objected to petitioner’s motion on the ground that the court lacked jurisdiction on date the court filed respondent’s motion to dismiss for lack of jurisdiction a hearing on the motions was held on date in san francisco california continued internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar discussion the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 123_tc_1 affd 412_f3d_819 7th cir 117_tc_122 116_tc_263 114_tc_492 see also rule b thus in the absence of a notice_of_determination this court lacks jurisdiction respondent did not issue a notice_of_determination in respect of petitioner’s outstanding tax_liabilities for through a necessary predicate for the issuance of a notice_of_determination is the issuance of a final notice_of_intent_to_levy sent to the taxpayer at the taxpayer’s last_known_address see sec_6330 thus while the court does not have jurisdiction to hear petitioner’s case we will decide the proper basis for dismissal see 116_tc_255 kennedy v commissioner tcmemo_2008_33 buffano v commissioner tcmemo_2007_32 respondent argues that the court lacks jurisdiction because a notice_of_determination under sec_6330 was not issued to petitioner dismissal on this ground would allow respondent to levy upon petitioner’s property to satisfy his outstanding federal tax_liabilities on the other hand petitioner argues that he never received a valid final notice_of_intent_to_levy dismissal on that ground would invalidate the notice_of_levy see kennedy v commissioner t c pincite kennedy v commissioner tcmemo_2008_33 buffano v commissioner supra sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by way of a levy upon the person’s property sec_6331 provides that at least days before proceeding with enforced collection by way of a levy on a person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available see sec_6330 115_tc_35 114_tc_176 the notice_of_intent_to_levy must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to the person’s last_known_address sec_6330 sec_6331 sec_301_6330-1 sec_301_6331-2 proced admin regs there is a strong presumption in the law that a properly addressed letter will be delivered or offered for delivery to the addressee 75_tc_318 affd without published opinion 673_f2d_1332 7th cir further it is clear that in general and in the absence of evidence to the contrary compliance with certified mail procedures raises a presumption of official regularity in delivery and receipt with respect to notices sent by the commissioner see 724_f2d_808 9th cir 530_f2d_781 8th cir 119_tc_183 respondent’s records show that petitioner was sent a final notice_of_intent_to_levy by certified mail to an address that petitioner admits has been his address for years petitioner claims that he did not know of the attempted delivery but he has offered no proof to support his claim petitioner argues that his situation is akin to that of buffano v commissioner supra where the court dismissed the case on the ground that the taxpayer was not issued a valid collection notice because the commissioner did not send the collection notice to the taxpayer’s last_known_address see also kennedy v commissioner tcmemo_2008_33 in this case the notice_of_intent_to_levy was sent to petitioner’s last_known_address therefore the court finds that respondent issued petitioner a valid notice_of_intent_to_levy but petitioner did not receive it either because of his deliberate refusal to accept the letter or his failure for other reason to claim his mail because petitioner failed to request a hearing under sec_6330 respondent did not issue a notice_of_determination and we are without jurisdiction to hear this claim under sec_6330 accordingly we will grant respondent’s motion to dismiss for lack of jurisdiction and deny petitioner’s motion to restrain collection to reflect the foregoing an appropriate order and order of dismissal for lack of jurisdiction will be entered
